Exhibit 10.6
 
[f10k2011ex10vi_masshysteria1.jpg]
 
TECHNOLOGY LICENSE AGREEMENT
 
THIS TECHNOLOGY LICENSE AGREEMENT is made as of this February 6, 2012
("Effective Date") by and between Three Point Capital, LLC. ("LICENSOR"), and
Mass Hysteria Entertainment ("LICENSEE") (collectively, the "PARTIES").
 
RECITALS
 
A.   In exchange for $65,000 and the issuance of five (5) Class B Units of the
LICENSOR's subsidiary, FanCloucl, LLC, LICENSEE has conveyed all right, title
and interest in and to certain Technology (as defined below) to LICENSOR.
 
B.   As part of the conveyance described above, LICENSEE demanded, and LICENSOR
agreed to provide, a "license-back" of rights (on an as-is basis) to ensure that
LICENSEE can practice the Technology within the field of cinema (the "Field of
Use) pursuant to the terms of this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises and agreements set forth
herein, the parties, each intending to be legally bound hereby, do promise and
agree as follows.
 
I.              ADDITIONAL DEFINITIONS.
 
A.             "Intellectual Property" means (i) all inventions, works of
authorship, technology, information, know-how, materials and tools arising out
of or relating to the Technology currently in existence and (ii) all copyrights,
patent rights, trade secret rights, trademark rights, mask works rights,
database rights and other intellectual property rights and goodwill in,
incorporated or embodied in, used to develop or produce or use, or related to
the Technology in its current form.
 
B.             "Technology" shall mean the subject matter referred to in
Schedule A in the form currently in existence.
 
2.             GRANT OF RIGHTS. LICENSOR hereby grants, and LICENSEE hereby
accepts, subject to the terms and conditions of this Agreement (including the
agreed upon restriction), solely within the Field of Use, an exclusive,
perpetual, irrevocable, sub-licensable, worldwide license to use, copy and
modify the Technology and Intellectual Property in any manner whatsoever;
provided, however, any rights LICENSEE grants to any third party (e.g.,
sublicenses, transfer of rights, etc.) shall be restricted to being within the
Field of Use only. The parties expressly intend for all rights granted hereunder
to LICENSEE to survive any bankruptcy of LICENSOR under Section 365(n) of the
United States Bankruptcy Code and in accordance with the express intent stated
herein. LICENSEE has no obligation to update any of the Technology or
Intellectual Property.
 
 
1

--------------------------------------------------------------------------------

 
 
 
[f10k2011ex10vi_masshysteria1.jpg]
 
3.              CONSIDERATION. LICENSOR hereby acknowledges receipt of
sufficient consideration for the rights granted herein to LICENSEE.
 
4.              DISCLAIMERS; OWNERSHIP; RESTRICTIONS.
 
A.            LICENSOR EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES CONCERNING THE
TECHNOLOGY AND INTELLECTUAL PROPERTY, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY AND/OR FITNESS FOR ANY PARTICULAR PURPOSE, AND WARRANTIES OF
PERFORMANCE, AND ANY WARRANTY THAT MIGHT OTHERWISE ARISE FROM COURSE OF DEALING
OR USAGE OF TRADE. NO WARRANTY IS EITHER EXPRESS OR IMPLIED WITH RESPECT TO THE
USE OF THE SOFTWARE. UNDER NO CIRCUMSTANCES SHALL LICENSOR BE LIABLE FOR
INCIDENTAL, SPECIAL, INDIRECT, DIRECT OR CONSEQUENTIAL DAMAGES OR LOSS OF
PROFITS, INTERRUPTION OF BUSINESS, OR RELATED EXPENSES WHICH MAY ARISE FROM USE
OF SOFTWARE, INCLUDING BUT NOT LIMITED TO THOSE RESULTING FROM DEFECTS IN
SOFTWARE, OR LOSS OR INACCURACY OF DATA OF ANY KIND. TO THE FULLEST EXTENT
PERMITTED BY LAW, THE TECHNOLOGY AND INTELLECTUAL PROPERTY IS BEING LICENSED
HEREUNDER BY LICENSE TO LICENSEE ON AN "AS IS" AND "WITH ALL FAULTS" BASIS.
 
B.             Ownership. LICENSEE further acknowledges that the Technology and
Intellectual Property are the sole property of LICENSOR and LICENSEE shall not
have any right, title, or interest in or to any of the foregoing except as
provided in this Agreement.
 
C. Sublicenses. LICENSEE agrees not to sublicense any of its rights granted
hereunder in contravention of any of the terms and conditions contained herein.
 
5.              LIMITATION OF LIABILITY
 
LICENSEE ACKNOWLEDGES AND AGREES THAT THE CONSIDERATION WHICH LICENSOR IS
CHARGING HEREUNDER DOES NOT INCLUDE ANY CONSIDERATION FOR ASSUMPTION BY LICENSOR
OF THE RISK OF LICENSEE'S CONSEQUENTIAL OR INCIDENTAL DAMAGES WHICH MAY ARISE IN
CONNECTION WITH LICENSEE'S USE OF THE SOFTWARE. ACCORDINGLY, LICENSEE AGREES
THAT LICENSOR SHALL NOT BE RESPONSIBLE TO LICENSEE FOR ANY LOSS-OF-PROFIT,
INDIRECT, INCIDENTAL, SPECIAL, OR CONSEQUENTIAL DAMAGES ARISING OUT OF THE
LICENSING OR USE OF THE SOFTWARE. Any provision herein to the contrary
notwithstanding, the maximum liability of LICENSOR to any person, firm or
corporation whatsoever arising out of or in the connection with any license, use
or other employment of any Software delivered to LICENSEE hereunder, whether
such liability arises from any claim based on breach or repudiation of contract,
warranty, tort or otherwise, shall in no case exceed $1,000.00. The parties
acknowledge that the limitations set forth in this Section are integral to the
amount of consideration levied in connection with the license of the Software
and that, were LICENSOR to assume any further liability other than as set forth
herein, such consideration would of necessity be set substantially higher.


 
2

--------------------------------------------------------------------------------

 
 
[f10k2011ex10vi_masshysteria1.jpg]
 
6.             TERM AND TERMINATION. This Agreement shall commence on the
Effective Date and continue in perpetuity; provided, however, either party may
terminate this Agreement on thirty (30) days written notice to the other party
in the event of a material breach of any provision of this Agreement by the
other party, provided that, during the thirty (30) days period, the breaching
party fails to cure such breach.
 
7.             POST TERMINATION RIGHTS. Upon the expiration or termination of
this Agreement, all rights granted to LICENSEE under this Agreement shall
forthwith terminate and immediately revert to LICENSOR.
 
8.             JURISDICTION AND DISPUTES. This Agreement shall be governed by
the laws of California. All disputes hereunder shall be resolved in the
applicable state or federal courts of California. The parties consent to the
jurisdiction of such courts, agree to accept service of process by mail, and
waive any jurisdictional or venue defenses otherwise available.
 
9.         AGREEMENT BINDING ON SUCCESSORS. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto, their heirs,
administrators, successors and assigns.
 
10.           WAIVER. No waiver by either party of any default shall be deemed
as a waiver of any prior or subsequent default of the same or other provisions
of this Agreement.
 
11.           SEVERABILITY. If any provision hereof is held invalid or
unenforceable by a court of competent jurisdiction, such invalidity shall not
affect the validity or operation of any other provision and such invalid
provision shall be deemed to be severed from the Agreement.
 
12.           INTEGRATION. This Agreement constitutes the entire understanding
of the parties, and revokes and supersedes all prior agreements between the
parties and is intended as a final expression of their Agreement. It shall not
be modified or amended except in writing signed by the parties hereto and
specifically referring to this Agreement. This Agreement shall take precedence
over any other documents that may be in conflict therewith.
 
13.           TERMINATION OF PRIOR AGREEMENTS. That certain letter agreement
dated August 3, 2011 executed by the parties is hereby terminated in its
entirety. That certain confidentiality agreement signed by Britt Fletcher (but
never countersigned by LICENSEE) is hereby revoked and terminated in its
entirety. All provisions of, rights granted and covenants made in the
aforementioned agreements are hereby waived, released and superseded in their
entirety and shall have no further force or effect.
 
14.           COOPERATION REGARDING REVOLVE. The parties agree to cooperate
fully to ensure that Resolve Market Research ("Resolve") is willing, at a
minimum, to serve as a reference related to the commercial viability of the
Technology and the Intellectual Property. Specifically, LICENSEE will avoid
taking any steps that has a reasonable chance of alienating Resolve in any
manner.
 
 
3

--------------------------------------------------------------------------------

 
 
15.            COUNTERPART SIGNATURES. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed and delivered electronically or by facsimile without requirement that
wet ink oriainal signatures be exchanged by the parties hereto.
 
                 IN WITNESS WHEREOF, the parties hereto have executed this
Technology License Agreement as of the date first written above.
 

LICENSOR   LICENSEE           THREE POINT CAPITAL, LLC   MASS HYSTERIA
ENTERTAINMENT           By: /s/ David Gendron   By: /s/ Dan Grodnick Its:
Managing Director   Its: CEO
Print Name:
David Gendron  
Print Name:
Dan Grodnick           By: /s/  MIchael Hanson       Its: Managing Director    
  Print Name: Michael Hanson      

 
 
4

--------------------------------------------------------------------------------

 
 
[f10k2011ex10vi_masshysteria1.jpg]
 
SCHEDULE A
 
All rights, title and interests in and to all intellectual property arising out
of or related to the mobile application(s) (inclusive, without limitation, of
all software code related thereto) and the business plan related to a "stealth
mobile application" arising out of or related to any or all of the following:
(a) that certain PowerPoint presentation prepared on behalf of MHE by Resolve
Market Research (having file name
Mass_Hysteria_Resarch_Report_-__Stealth_App_v2.pptx), (b) that certain
PowerPoint presentation having file name MHTechBudget2011.ppt, (c) that certain
demonstration video available at _, and (d) that certain Microsoft Word file
having the file name MHblueprintcreative2011rev5.doex, which, in all cases,
includes, without limitation, all ideas, designs, techniques, processes,
formulas, trade secrets, inventions, discoveries, improvements, research or
development and test results, specifications, data, know-how, business methods,
marketing plans, other business plans, strategies, forecasts, unpublished
financial information, budgets, projections, business prospects, copyrights and
trademarks (inclusive of all goodwill related thereto) related thereto.
 
 
 
 
SCHEDULE A to Technology License  Agreement
 
5

--------------------------------------------------------------------------------